Case 2:19-cv-00257-JRG Document 254 Filed 04/28/21 Page 1 of 1 PageID #: 8659




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

OYSTER OPTICS, LLC,                              §
                                                 §
                 Plaintiff,                      §
                                                 §
v.                                               §   CIVIL ACTION NO. 2:19-CV-00257-JRG
                                                 §
INFINERA CORPORATION, CORIANT                    §
NORTH AMERICA, LLC, CORIANT                      §
OPERATIONS, INC., CORIANT (USA)                  §
INC.,                                            §
                                                 §
     .                                           §
                 Defendants.

                                            ORDER

         It is hereby ORDERED that the pretrial conference in the above-captioned matter is SET

for Tuesday, June 1, 2021 at 10:00 a.m. in Marshall, Texas.

         It is further ORDERED that jury selection in the above-captioned matter is SET for

Thursday, June 3, 2021 at 9:00 a.m. in Marshall, Texas.

         So ORDERED and SIGNED this 28th day of April, 2021.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
